EXHIBIT 32.02 Section 1350 Certification In connection with this quarterly report of Sage Fund Limited Partnership (the “Fund”)on Form 10-Q for the quarter endedJune 30, 2009 as filed with the Securities and Exchange Commission on the date hereof(this “Report”), I, Ahmed S. Hassanein,Chief Operating Officer and Chief Financial Officer of Steben & Company, Inc., the General Partner of the Fundcertify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant of the Sarbanes-Oxley Act of 2002, that: 1.This Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934;and 2.The information contained in this Reportfairly presents, in all material respects, the financial condition and results of operations of the Fund. By: /s/ Ahmed S. Hassanein Date:August 14, 2009 Ahmed S. Hassanein Chief Operating Officer and Chief Financial Officer (Principal Financial Officer) E-5
